Citation Nr: 0005846	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1946 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The veteran served in an aviation rating during service.

2.  The veteran has a current disability that satisfies the 
regulatory criteria of 38 C.F.R. § 3.385.

3.  The veteran has a statement from Gregory G. Carnevale, M. 
D., that relates the appellant's hearing loss and tinnitus to 
noise exposure in service.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
bilateral hearing loss and tinnitus are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  
Every reasonable doubt shall be resolved in the veteran's 
favor.  Service connection of such disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  Moreover, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) serve to 
assist the veteran in establishing the incurrence of a 
certain injury or disability in service.  They do not serve 
to establish service connection for the claimed disability.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran is seeking entitlement to service connection for 
a bilateral hearing loss and tinnitus.  The veteran had 
active naval service from October 1946 to his retirement for 
years of service in August 1966.  A review of the veteran's 
records reflects that he served in an aviation rating for his 
entire service career.

A review of the veteran's service medical records (SMRs) show 
that he was physically examined on number of occasions during 
his years of service.  The veteran's hearing was primarily 
examined by use of the whispered voice test and reported as 
15/15 on several reports.  An entry dated in February 1963 
reported that the veteran was examined and found to be 
physical qualified to perform aviation duties.  Included with 
the entry was the report of an audiogram.  The audiogram 
provided results for a hearing test that relied on standards 
no longer applied by VA in evaluating hearing loss claims.  
However, the results did reflect a level of hearing loss in 
both ears.  The results of the veteran's March 1964 physical 
examination also included the results of an audiogram that 
reflected a measure of hearing loss in both ears.  The 
veteran was not afforded an audiogram as part of his July 
1966 retirement physical examination.

Associated with the claims file are VA treatment records for 
the period from June 1986 to April 1997.  An entry dated in 
August 1995 noted that the veteran had difficulty hearing.  
An October 1996 referral to the ear, nose, and throat (ENT) 
clinic noted that the veteran complained of increasingly 
worse tinnitus.  A January 1997 ENT consultation diagnosed 
the veteran with bilateral tinnitus.  Finally, the records 
include an audiology consultation dated in April 1997.  The 
results of the audiogram in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
50
55
LEFT
15
35
55
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The results of the audiogram and speech testing serve to 
satisfy the criteria to establish a current hearing loss 
disability as required by 38 C.F.R. § 3.85 (1999).

The veteran's claim was denied in December 1997.  Subsequent 
to the denial, the veteran provided a statement form Gregory 
G. Carnevale, M. D., dated in February 1998.  Dr. Carnevale 
noted the veteran's documented bilateral hearing loss and 
said that it was consistent with noise exposure.  He further 
noted the veteran's significant history of noise exposure in 
service.  Dr. Carnevale also stated that the veteran could 
benefit from hearing aids and was entitled to compensation 
for them.  He also said that the veteran's tinnitus was 
caused by years of loud noise experienced in service.

The veteran's substantive appeal was received in September 
1998.  As part of his appeal, the veteran asserted that he 
suffered from exposure to acoustic trauma in service by way 
of his military duties.  He further asserted that he served 
in combat in 1950 aboard the USS LEYTE (CV 32).  A review of 
the SMRs reflects entries placing the veteran aboard the 
LEYTE, as well as during a period of combat operations in 
January 1951.

The Board notes that the May 1998 statement of the case that 
was furnished to the veteran did provide a citation to 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) but did not 
discuss their application to the veteran's specific case.

Given the evidence of a current disability, evidence 
indicating a nexus between that current disability (Dr. 
Carnevale's statement) and the veteran's history of noise 
exposure, and his statements as to noise exposure, during his 
asserted combat service, that appear consistent with the 
circumstances of his service (see 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d)), the Board finds that the veteran's claims 
are well grounded.  

The Board further finds that additional development is 
required in order to afford the veteran due process in the 
adjudication of these claims.  The requirements for 
additional development will be addressed in the REMAND 
section of this decision.


ORDER

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are well grounded.  To this extent 
only, the appeal is granted.


REMAND

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In that regard, a new VA examination is required to provide a 
medical opinion as to the etiology of the veteran's claimed 
hearing loss and tinnitus.  Further, a discussion of the 
veteran's combat service is also required in the adjudication 
of the appellant's claim.  See Peters v. Brown, 6 Vet. App. 
540, 542-43 (1994) (hearing-loss claim remanded for 
consideration of section 1154(b) and new examination where 
veteran's medical evidence established that his hearing loss 
was "consistent with a noise-induced hearing loss" even 
though that medical evidence did not "definitively establish 
that noise which occurred in service caused appellant's 
hearing loss"). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for bilateral hearing 
loss and tinnitus.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those VA treatment records identified 
which have not been previously secured.  

2.  The veteran should be afforded VA 
otolaryngology and audiology examinations 
for the purpose of ascertaining the 
nature and etiology of his claimed 
hearing loss and tinnitus.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  
Thereafter, the examiner must render an 
opinion whether any diagnosed hearing 
loss and/or tinnitus is at least as 
likely as not etiologically related to 
the veteran's military service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner for review prior to the 
examination.  The examination report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  The case should then be reviewed by 
the RO on the basis of the additional 
evidence.  In adjudicating the case, the 
RO must take into account the provisions 
of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



